The majority of the court,
Giiimke, Bay,' and Smith,
were of opinion that the jury had been misdirected, and, therefore, granted a new trial. They construed the A. A. 1795, as forbidding the granting or giving more than a certain proportion of his estate to a woman with whom a man is living in adultery, but allowing him to give the proportion mentioned in the act, even as the price of prostitution, or future immoral intercourse.
Judge Colcock,
on the contrary, was of opinion, that the jury had been correctly instructed. That the A. A. was not intended to alter the common law as to deeds or agreements, made contra bonos mores; and that the construction given to the act by his brethren, would have a tendency to encourage lewdness and immorality. ^
New trial granted.